Citation Nr: 1222673	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left knee.

2.  Entitlement to service connection for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





INTRODUCTION

The Veteran has 20 years of active duty service in the United States Army from September 1942 to November 1945 and from April 1948 to February 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  The RO, in pertinent part, declined to reopen the previously denied claims for entitlement to service connection for lumbar spine disorder and bilateral knee disorders because new and material evidence had not been received to reopen the claims. 

In July 2009, the Board reopened the claims for entitlement to service connection for lumbar spine disorder and bilateral knee disorders, and it remanded the underlying matters for additional development.  The Board instructed the RO (via the Appeals Management Center (AMC)) to send the Veteran corrective notice in compliance with the Veteran's Claims Assistance Act, to obtain any outstanding records of pertinent VA or private treatment, and to provide the Veteran with a VA orthopedic examination.  When the matters returned in January 2011, the Board found that a review of the claims folder reflects substantial compliance with the July 2009 remand directives; however, the Board felt that a new VA examination to obtain another medical opinion was needed.  

In compliance with the Board's January 2011 remand directives, the Veteran was provided with VA orthopedic and spine examination in March 2011, and a VA medical opinion was obtained in September 2011.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Based on the findings contained in those 2011 VA reports, the RO, in a September 2011 rating decision, awarded service connection for lumbar spine disability and assigned a 10 percent evaluation, effective from November 1, 2005.  As the full benefit of the claim for service connection was granted, the issue is no longer on appeal.  The information of record indicates that the Veteran has not yet initiated an appeal concerning the initial rating or the effective date assigned for the lumbar spine disorder in that rating decision.

Although the Board acknowledges that in May 2012 the Veteran submitted additional medical evidence regarding the nature of lumbar spine disability (a DVD of recent x-ray films), he did not indicate whether he sought to appeal that September 2011 rating decision.  This matter is REFERRED back to the Agency of Original Jurisdiction (AOJ) to take appropriate action and contact the Veteran to determine his intent in regard to this matter.  

Since this additional evidence (x-ray film of the lumbar spine and hips) does not affect the current matters on appeal involving service connection for left and right knee disorders, the Board may proceed with adjudication of the current matters on appeal without prejudice to the Veteran.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's degenerative arthritis of the left knee did not originate in service or for many years thereafter, is not related to any incident of service, and is not a result of a service-connected disability.

2.  The evidence of record establishes that the Veteran's degenerative arthritis of the right knee, did not originate in service or for many years thereafter, is not related to any incident of service, and is not a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for establishing service connection for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection.  Thus, VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in January 2006 that addressed the notice elements concerning his claims for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a March 2006 notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the notices were deficient in that they were not provided prior to the initial adjudication of the claims, and they did not provide the criteria necessary to establish service connection on a secondary basis.  However, the Board finds that the Veteran has not been prejudiced by the timing of the notice as the claims were readjudicated after the notice. 

Although the March 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was most recently readjudicated and an April 2012 supplemental statement of the case (SSOC) was provided to the Veteran. See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

The Board also finds that the Veteran has not been prejudiced by the VCAA notice defect as to the matter of service connection on a secondary basis, because the record evidence reflects that the appellant had actual notice of the required criteria.  As reflected by the record, (1) the Veteran's representative has asserted that service connection should be granted because the Veteran's right and left knee conditions are the result of his (now service-connected) lumbar spine disorder; (2) he has requested that the Veteran be provided a VA examination and opinion to address the secondary basis of the right and left knee claims; and (3) the Veteran has assisted in attempting to obtain evidence in support of that claim, when he presented for the VA examination in March 2011 and was subsequently provided a VA medical opinion in September 2011.  Following the additional notice and development, the issue of secondary service connection was addressed in the April 2012 SSOC.  Thus, under the circumstances of this case, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate in the processing of his claims, which was demonstrated by way of his actual knowledge, as well as a reasonable understanding, of what was necessary to substantiate his claims on a secondary basis.  Accordingly, the Board finds that the post-adjudicatory notice and opportunity to develop the case during the extensive administrative appellate proceedings which led to the RO decision, and our decision herein, did not affect the essential fairness of the adjudication and rendered the notice error non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.   In conjunction with his left and right knee claims, VA has afforded the Veteran with VA examinations in August 2010 and in March 2011, and a VA medical opinion was obtained in September 2011.  In acknowledging the Veteran's assertion that the August 2010 examination report is inadequate, the Board, in January 2011, directed the RO/AMC to provide the Veteran with a new VA examination. 

In the March 2011 examination report, the VA examiner recorded the Veteran's history and the necessary findings to properly decide the Veteran's claims, and she provided a medical conclusion supported by a statement that considered the evidence of record.  While it appears that the March 2011 VA examiner concluded against a nexus between the Veteran's current bilateral knee disorders, she finished her medical statement by stating that she was "unable to determine to what degree" the Veteran's post-service occupation contributed to his current diagnosed disorders "without resorting to speculation."  Given the possible ambiguity associated with the March 2011 VA examiner's medical statement, VA sought to obtain another medical opinion in September 2011.  The report of the September 2011 VA medical opinion shows that the VA examiner provided a clear opinion regarding the etiology of the Veteran's bilateral knee disorder, including addressing the question of secondary service connection.  The Board finds that the March 2011 VA examination report and September 2011 VA medical opinion reports are adequate for the purposes of adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran contends that his right and left knee disorders are related to his periods of military service.  The Veteran has denied any history of trauma or surgery to either knee during his periods of service, but he reports that he has experienced symptoms of bilateral knee pain since service.  He further reports that he did not seek any medical attention until the bilateral knee pain became too unbearable.   

A review of the Veteran's service treatment records reveals no complaints of, or treatment for, any knee problems during his first period of service.  The Veteran re-enlisted into service in 1948.  The report of an April 1948 examination for enlistment shows no findings of musculoskeletal defection on examination.  Subsequent service treatment records only contain a single complaint of painful legs, which was reported along with back pain in a November 1962 treatment record.  Physical examination only revealed slight tenderness in the area of the coccyx (tailbone) at that time. 

The report of a December 1964 examination prior to separation shows the Veteran's lower extremities were evaluated as normal.  On the associated report of medical history, the Veteran denied any problems involving "trick" or locked knee, but he did mark that he experienced symptoms of swollen joints and arthritis during his period of service.  The examiner noted that there were no abnormalities shown on examination, but the Veteran "still claims to have arthritis symptoms in the back, elbows and knees."  

Shortly after the Veteran's separation from service in July 1965, he was afforded a VA orthopedic examination, in part, to evaluate his knees.  The July 1965 examination report shows that the examiner reviewed the Veteran's service treatment records.  He noted that there was no notation of arthritis recorded in service, although the Veteran reported that he has had pain in his legs (and he pointed to the areas of his  thigh, legs, and knees to indicate where he has experienced pain) since 1957.  Physical examination revealed no objective findings of abnormalities in the Veteran's his knees.  Although the examiner diagnosed the Veteran with multiple joints arthritis by history only, he concluded that there was no evidence of arthritis on examination.  Subsequent July 1965 x-ray film of the bilateral knees was negative for abnormalities. 

The post-service treatment records do not show any complaints for knee problems until 2003.  A May 2004 private bone scan report shows that Veteran had degenerative changes in multiple joints, including in both of his knees.  It was thought that the abnormalities were likely due to degenerative arthritis disease or healing traumatic lesions.    

In August 2010, the Veteran was afforded a VA orthopedic examination to determine the nature and etiology of any current left knee and/or right knee disorders.  In the examination report, the VA examiner noted he reviewed the Veteran's service treatment records.  The examiner specifically noted the Veteran's reports that he has experienced symptoms in his knees since his service, but he denied any history of trauma or surgery to his knees.  The examiner also noted that the Veteran had an occupational history that included working part-time in construction until the 1980s.  Physical examination reveals objective evidence of decreased range of motion in both knees.  The x-ray films showed degenerative changes in the left knee and the right knee.  

The VA examiner found that the Veteran's current left and right knee disorders were not related to his periods of service.  The VA examiner felt that the Veteran's left and right knee disorders were consistent with the progression of time and it was unlikely the result of his service.  

Pursuant to the Board's January 2011 remand directives, the Veteran was afforded another VA orthopedic examination in March 2011 to determine the nature and etiology of the Veteran's claimed bilateral knee disorder, and another VA medical opinion was sought in September 2011.  In both VA reports, each examiner noted a review of the claims folder, including the Veteran's service and post-service treatment records.  

In the March 2011 VA examination report, the VA examiner specifically noted that the Veteran's complaints of knee problems at the time of his separation examination in 1964, when he complained of arthritic symptoms, although physical examination at that time revealed no abnormalities.  The examiner also noted that the Veteran was hospitalized in the 1960s and he presented with complaints of back and knee pain, but subsequent medical history revealed that the Veteran was diagnosed with kidney stones and hemorrhoids at that time.  The Veteran reported that he has had problems with both knees since his period of service, but he denied any specific knee injury in service or obtaining any treatment for his knee problems until 2003.  

Based on the findings from clinical examination, including a review of x-ray films, the March 2011 VA examiner diagnosed the Veteran with degenerative joint disease in both knees.  The VA examiner stated that it was less likely than not that the degenerative joint disease in the Veteran's knees is related to his periods of service.  In support of his medical conclusion, the VA examiner found that there was no documentation of any knee injury in service, and despite his complaints, he received an unremarkable examination with no definitive diagnosis at the time of his retirement physical examination.  The VA examiner further noted that it was more than 40 years after the Veteran's separation from service when he first sought medical treatment for any knee problems.  While it appears that the March 2011 VA examiner concluded against a nexus between the Veteran's current bilateral knee disorders, she finished her medical statement by concluding that she was "unable to determine to what degree" the Veteran's post-service occupation contributed to his current diagnosed disorders "without resorting to speculation."

In order to address any ambiguity raised by the March 2011 VA examiner's medical statement, VA obtain another medical opinion in September 2011.  After a review of the claims folder, including the findings from the March 2011 VA examination,  the September 2011 VA examiner concluded that the Veteran's bilateral knee disorder was less likely than not incurred in or caused by service.  The September 2011 VA examiner stated that there was no documentation of any inservice treatment for any knee problems, and it is not physiologically plausible that either knee condition is a result of his service-connected low back disability.  The VA examiner also noted that the first documentation of any chronic knee problems was not shown until 2003.  The VA examiner stated that it is unlikely that a knee injury caused by service would be asymptomatic for over forty years, and then develop new, significant symptoms.  

After a review of the foregoing evidence, the Board finds that the preponderance of the medical evidence is against a finding that the Veteran's bilateral knee disorder was incurred during his period of service, within the first year after his separation from service, or that it is otherwise related to his period of service, to include as secondary to his service-connected lumbar spine disability.  

Here, the record shows that the Veteran has current diagnoses of degenerative arthritis in the left knee and the right knee; however, there is no evidence of any knee trauma in service or evidence of any chronic knee disorder shown until four decades after his period of service.  While the December 1964 medical history report shows that the Veteran related a history of arthritis in his knees, the physical examination of the knees at that time was unremarkable.  Moreover, the July 1965 VA x-ray films reflect no abnormalities in his knees.  There is was no evidence of a chronic knee disorder prior to 2003, which comes decades after the Veteran separation from service.  The Board finds that an award of service connection based on evidence of chronic disease, arthritis, shown in service or within in the first year after separation is not warrant for either knee.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Turning to the question of whether the current disorders are related to service, the Board must consider the competency and credibility of the Veteran's lay contentions.  Lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson , 581 F.3d at 1316.  In ascertaining the competency and probative value of lay evidence, decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the Board does not doubt that the Veteran may well have observed bilateral knee symptoms since service.  The Veteran's service treatment records at the time of his separation show he complained of bilateral knee pain, and there is no indication of conflicting statements as to bring his credibility into question on the issue of whether he experienced such symptoms in service.  At the same time, the Veteran has not been shown to have the medical training and credentials to diagnose such a disorder as degenerative changes of knees, which requires x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In contrast to the Veteran's assertions, the 2010 and 2011 VA examiners' opinions are based upon a claims file review, addressed the history of onset of the Veteran's disability, and are definite in nature.  Also, unlike the Veteran, the examiners have medical training and credentials.  The Board thus finds that the probative value of the VA examiners' opinion vastly exceeds that of the Veteran's own lay opinion.   

The Board points out that there is little evidence of chronicity of treatment and symptoms since the Veteran's separation from his last period of service to support his statements.  The first post-service evidence of record of any chronic knee disorders is not shown until 2003.  The probative value of his lay opinion is substantially undermined by the fact that he did not seek treatment for any back or knee problem until four decades after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The weightiest evidence against the Veteran's claim for service connection, are the three VA examiners' medical opinions that rule against a link between the Veteran's current diagnosed bilateral knee disorders and his periods of service.  The Board finds it pertinent that there is no contrary medical nexus opinion of record.  

The Board has considered the August 2010 VA examiner's failure to acknowledge the Veteran's complaints of knee pain since his period of service.  Although the VA examiner did note the Veteran's reports of continuity of symptoms, he did not address them further in his medical statement.  While the failure to reconcile the Veteran's reports of symptoms since service with the lack of continuity of treatment reduces the probative value of the August 2010 VA examiner's medical nexus opinion in this matter, it does not negate its entire probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005)(adjudicators must evaluate the weight of the history upon which the opinion is predicated); see also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight given to a medical opinion may be reduced if the examiner fails to consider pertinent findings in explaining the basis for an opinion).  

The Board also acknowledges that the March 2011 VA examiner's medical statement appears to be speculative because of her statement that she was "unable to determine to what degree" the Veteran's post-service occupation contributed to his current diagnosed disorders "without resorting to speculation."  That being said, it is clear from the March 2011 VA examiner's statement that she considered "all procurable and assembled data," by reviewing all materials available to her from the Veteran's claims file to include his service and post-service treatment records as well as the Veteran's reported medical history.  See Jones v. Shinseki, 23 Vet. App. 382 00(2010) (the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation).  In addition,  the Board finds it pertinent that the VA examiner's speculation only arises in regard from the degree to which she felt that the Veteran's post-service occupation contributed to his current bilateral knee disorder, and not on the possible etiological link to service.  

Moreover, the September 2011VA examiner clearly concluded that it was less likely than not the degenerative joint disease in the Veteran's knees is related to his periods of service.  In rendering his medical conclusion, the VA examiner considered that there was no evidence of a chronic knee disorder shown in service or x-ray evidence of knee abnormality until many years after the Veteran's periods of service, despite the Veteran's reports of bilateral knee pain since service.  

The September 2011 VA examiner also concluded that it is not physiologically plausible that either knee condition is a result of his service connected low back disability.  The September 2011 VA examiner ruled out any link between the Veteran's current diagnosed bilateral knee disorder and his service-connected lumbar spine disability.  See 38 C.F.R. § 3.310.  

Again, the Board finds it pertinent that there is no medical nexus opinion of record that supports the Veteran's bilateral knee claim.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee and right knee disorders were incurred in, or otherwise are related to his service, including as secondary to his service-connected lumbar spine disability.  The evidence of record is not in relative equipoise.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for degenerative arthritis of the left knee is denied. 

Entitlement to service connection for degenerative arthritis of the right knee is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


